       Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 1 of 9




                                                                  Page 1

                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


         * * * * * * * * * * * * * * *
           EDWARD JONES,
                      Plaintiff              * Civil Action No.
           vs.                               * 1:16-CV-11666-LTS
           LISA MITCHELL, MICHAEL
          DEVINE AND JOHN J.
10         CAMELO,
11                    Defendants
12       * * * * * * * * * * * * * * *
13
14                   DEPOSITION OF LISA A. MITCHELL
15                         ROBINSON & COLE LLP
16                          One Boston Place
17                       Boston, Massachusetts
18                  November 14, 2018           10:24 a.m.
19
20
21
22                    Maryellen Coughlin, RPR/CRR                      EXHIBIT

23
24


                               Veritext Legal Solutions
     212-267-6868                www.veritext,  corn
                                 www.veritext,com                  516-608-2400
     Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 2 of 9



                                                 Page 6                                                       Page 8
 1   Treatment Center in Bridgewater.                       1       A. He could initiate it and inform me
 2       Q. And can you please state for the                2   of the investigation.
 3   past five years every position you've held at the      3       Q. All right. Do you make the
 4   department of corrections?                             4   decision about whether to place an inmate back
 5       A. In September of 2011 I was a                    5   into general population?
 6   superintendent at Old Colony Correctional Center       6       A. It's a multidisciplinary team.
 7   in Bridgewater. I was the assistant deputy             7   When someone is placed in restrictive housing or
 8   commissioner of the southern sector for prisons        8   a special management unit, there's a meeting that
 9   and then superintendent at the Massachusetts           9   occurs three times a week to discuss each
10   Alcohol and Substance Abuse Center and currently      10   individual that's in there, the circumstances in
11   at the treatment center as a superintendent.          11   which they were placed there. So there's a lot
12       Q. So in the fall of 2015, you were a             12   of conversation. So there's medical, mental
13   superintendent of the OCC; is that what you're        13   health staff that are at the table, the inner
14   saying?                                               14   perimeter security team, the disciplinary
15        A. At Old Colony Correctional Center.            15   officer. So it's very -- it's very involved.
16        Q. So the entire prison?                         16        Q. Okay. Are these the triage
17        A. Correct.                                      17   meetings?
18        Q. And, Ms. Mitchell, do you know                18        A. This is the special management unit
19   Inmate Edward Jones?                                  19   meetings.
20        A. Yes.                                          20        Q. All right. And who usually attends
21        Q. Okay. Do you know Inmate Inmate A             21   those special management meetings?
22     Inmate A                                            22        A. So it would be the correctional
23        A. Yes.                                          23   program officer that is responsible for the
24        Q. How long have you known Inmate                24   special management unit, the director of
                                                  Page 7                                                      Page 9
 1         Inmate A                                     1       classification, the disciplinary officer, the
 2       A.    Probably for about six or seven          2       deputy superintendent of re-entry, the IPS, inner
 3   years.                                             3       perimeter security, team, a member, the mental
 4       Q.    Okay. And, Ms. Mitchell, in your         4       health director, the hospital administrator.
 5   position as superintendent of the OCC in 2015, 5               Q. Would Captain Camelo be an
 6   what responsibilities did you have?                6       attendant of these meetings?
 7       A.    The  administrator of the prison, so     7           A. He was the IPS commander at the
 8   everything dealing with security, safety, medical  8       time of the inner perimeter security team. So if
 9   services, mental health services, maintenance.     9       he was present at the facility, he would attend.
10   So everything that occurs within the prison falls 10       If not, someone from the team would participate.
11   under me.                                         11                 MS. GLAZER: Can we go off the
12       Q.    Did you make decisions    about         12       record for a minute?
13   whether to initiate a PREA investigation?         13                 (Discussion off the record.)
14       A.    Yes.                                    14       BY MR. MONTHEY
15       Q.    In all cases?                           15           Q. Could you just clarify your
16       A.    Not  always.  We  have  a -- the        16       statement earlier, please?
17   deputy superintendent of re-entry is the PREA 17               A. Captain Camelo oversaw the
18   manager, so they would be involved in that        18       specialized units, so health services, the
19   process also.                                     19       residential treatment unit.
20       Q. And was that individual Michael            20           Q. Who was the IPS officer/commander
21   Devine?                                           21       then?
22       A.    Yes.                                    22           A. I believe it was Dennis Butler.
23       Q.    So could Michael Devine initiate a      23           Q. Okay. Would IPS be the -- would
24   PREA investigation without your authorization? 24          IPS be the agency within the DOC that would refer
                                                                                                    3 (Pages 6 - 9)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                        516-608-2400
     Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 3 of 9



                                                  Page 10                                                   Page 12
 1   PREA allegations to your office?                        1 this incident?
 2       A. No. Each facility is a separate                  2        A. Yes.
 3   entity. So, again, the deputy superintendent of         3        Q. Okay. And did you initiate a PREA
 4   the respective facility would be involved, the          4   investigation into Mr. Edward Jones as a result
 5   inner perimeter security members would be               5   of this incident?
 6   involved. Someone typically assigned to the             6        A. Yes.
 7   inner perimeter security team is also the PREA          7        Q. Okay. At this point, I'd like to
 8   investigator, if you will --                            8   introduce this next exhibit. It's a letter from
 9       Q. Mm-hmm.                                          9   my client to Mr. Douglas Bower,
10       A. -- and they have to have                        10      (Whereupon, Deposition Exhibit 2,
11   specialized training.                                  11       8/26/15 letter to Mr. Bower from Mr. Jones,
12       Q. Is there a set of procedures or                 12       was marked for identification.)
13   standards or guidelines that you are required to       13   BY MR. MONTHEY
14   follow before initiating a PREA investigation?         14        Q. Now, Ms. Mitchell, as you can see,
15       A. There's a policy for the Prison                 15   it's addressed to Mr. Douglas Bower, but if you
16   Rape Elimination Act that we follow which is           16   look on the last page, you are cc'd on this
17   adopted by the federal guidelines.                     17   letter.
18       Q. Do you know if there are any                    18        A. Yes.
19   consequences for you or anyone else within your        19        Q. Did you receive this letter?
20   office if you do not follow the PREA guidelines        20        A. Yes.
21   or policy?                                             21        Q. Okay. And if you'd like you could
22       A. I would be subject to discipline.               22   take a minute, you could read the first
23       Q. Could you elaborate on what that                23   paragraph, the content of which suggests that
24   discipline would be?                                   24   Mr. Jones is asking for certain PREA documents as
                                                  Page 11                                                   Page 13
 1       A. It would vary based on the degree                1   a result of a PREA investigation into him.
 2   of the violation of the policy.                         2        A.    Yes.
 3       Q. Okay. Ms. Mitchell, do you know a                3        Q.    Okay. And as you stated you did
 4   Mr. Douglas Bower?                                      4   initiate a PREA investigation into him?
 5       A. Yes.                                             5        A.    Yes.
 6       Q. Do you supervise Mr. Douglas Bower?              6        Q.    Okay, thank you. I just have one
 7       A. Bower, B-o-w-e-r.                                7   more exhibit on this topic.
 8       Q. Yes, Bower. Excuse me.                           8     (Whereupon, Deposition Exhibit 3,
 9       A. That's quite all right. Yes, I                   9      9/1/15 letter to Mr. Jones from Mr. Bower,
10   did. He was a deputy superintendent.                   10      was marked for identification.)
11       Q. Okay. So I'm going to introduce                 11   BY MR. MONTHEY
12   this quick exhibit. This is an incident report.        12        Q.    Here you are. Ms. Mitchell, you
13   It might be on the record already, but I will          13   can take a minute, if you'd like, to read this.
14   share it. So if you could just mark that.              14   No need to read it out loud.
15     (Whereupon, Deposition Exhibit 1,                    15        A.    Okay.
16      Incident Report #1404619,                           16        Q.    Ms. Mitchell, is there any reason
17      was marked for identification.)                     17   why Mr. Bower underneath or under your
18   BY MR. MONTHEY                                         18   supervision would tell Mr. Jones that he's not
19       Q. Here you are.                                   19   under a PREA investigation?
20       A. Thank you.                                      20             MS. GLAZER: Objection. You can
21       Q. And, Ms. Mitchell, have you seen                21   answer.
22   this particular incident report before?                22       A.     No.
23       A. Yes.                                            23       Q.     So it's your position still that
24       Q. Okay. And do you remember handling              24   you had initiated a PREA investigation?

                                                                                                4 (Pages 10 - 13)
                                          Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                     516-608-2400
     Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 4 of 9



                                                Page 14                                                  Page 16
 1       A. To the best of my recollection,                 1   comprehensive based on the information that is
 2   yes.                                                   2   provided by the victim --
 3       Q. I'd like to introduce this exhibit              3       Q. Okay.
 4   as well.  This, Ms. Mitchell, is a report that         4       A. -- alleged victim.
 5   was prepared for you by Sergeant Dennis Butler,        5       Q. Has          Inmate A      ever in the
 6   or at least it indicates on Page 1 that it's           6   past made false allegations under PREA against
 7   front Sergeant Dennis Butler.                          7   any other inmate?
 8             MS. GLAZER: Do you want it marked?           8       A. I'm not sure.
 9             MR. MONTHEY: Yes.                            9       Q. So you were never involved in any
10     (Whereupon, Deposition Exhibit 4,                   10   previous false allegation by     Inmate A
11      PREA REPORT #988,                                  11           MS. GLAZER: Objection. You can
12      was marked for identification.)                    12   answer.
13   BY MR. MONTHEY                                        13           THE WITNESS: Oh.
14       Q. Ms. Mitchell, do you recognize this            14           I don't recall.
15   document?                                             15   BY MR. MONTHEY
16       A. Yes.                                           16       Q. Okay. So based off of this
17       Q. Okay. And if you look on Page 3,               17   document and the recommendation of Sergeant
18   the final page.                                       18   Dennis Butler, you agreed that this was an
19       A. Yes.                                           19   unfounded allegation?
20        Q. And the very first sentence of                20           MS. GLAZER: Objection.
21   Paragraph 1, if you could just read that.             21       Q. Do you agree that this is an
22        A. "Inmate Inmate A allegation that              22   unfounded allegation?
23   inmate's and Jones engaged in an inappropriate        23       A. Can I review this?
24   act was unfounded. Inmate A could not provide a       24       Q. Yes, please. Take your time.
                                                 Page 15                                                 Page 17
 1   day, date, or time of the alleged incident. In         1      A.     Yes, I would concur with the
 2   addition both and Jones denied being involved          2   finding.
 3   with each other and stating the incident that was      3       Q. Okay. Ms. Mitchell, do you or any
 4   reported of licking Jones nipple was untrue."          4   of your officers who do investigate claims like
 5        Q. And that's fine, that's fine. When             5   this investigate the credibility of those claims
 6   you receive an allegation of a PREA -- when you        6   prior to initiating a PREA investigation?
 7   receive an allegation of sexual misconduct, what       7       A. They're factfinders.
 8   is the standard for you to begin an investigation      8       Q. So are they obligated to
 9   into that allegation under PREA?                       9   investigate any allegation of sexual harassment
10        A. We would conduct -- the inner                 10   or sexual conduct?
11   perimeter security team would conduct interviews.     11       A. Yes.
12   They would potentially -- depending on the nature     12       Q. No matter how severe?
13   of the sexual misconduct, the individuals would       13       A. No matter how severe.
14   be seen by mental health and by medical. If it        14       Q. Okay. And just one last question
15   required them to go to Beth Israel to a SANE          15   on this document, Ms. Mitchell. Is there a
16   nurse, sexual assault nurse, to discuss any kind      16   reason this would have taken until January 12th
17   of sexual misconduct. If they didn't require,         17   of 2016 for you to receive this?
18   and medical would make that determination when        18       A. Specifically, no, but it's not
19   they were evaluating them, if they did not            19   their only function. Being a inner perimeter
20   require that, then we would separate the two          20   security team they -- and it's indicated
21   until an investigation could be completed, and        21   here that -- no, I don't know. I just -- they do
22   that could be interviews, interviews with staff,      22   a multitude of jobs.
23   interviews with other individuals that were           23        Q. Okay. Thank you. So moving along
24   residing in the unit. So it's pretty                  24   chronologically, after this first investigation
                                                                                             5 (Pages 14 - 17)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                     516-608-2400
     Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 5 of 9



                                                 Page 30                                                    Page 32
 1   December of 2015 as a result of this incident?          1   a superintendent of OCCC, were you responsible
 2       A. This incident report?                            2   for determining whether a conflict existed
 3       Q. Yeah.                                            3   between inmates?
 4       A. I don't recall.                                  4       A. No.
 5       Q. Do you know if any other individual              5       Q. Who was?
 6   had initiated a PREA investigation of Mr. Jones         6       A. The inner perimeter security team
 7   in December of 2015?                                    7   would conduct an investigation.
 8       A. I don't recall.                                  8       Q. Okay.
 9       Q. Okay. And would the only other                   9       A. They would review, again,
10   individual who would make that decision be             10   factfinding information. They would enter it
11   Mr. Michael Devine?                                    11   into our inmate management system, which is a
12       A. He would be consulted, but the                  12   database, and they would enter the information
13   content of this report doesn't reflect anything        13   into the computer, and I would be the one to
14   PREA related.                                          14   review it. After the inner perimeter security
15       Q. Okay. And do IPS officers conduct               15   team entered that information, then I would be
16   investigations that are not exclusively                16   the reviewing authority on that.
17   PREA-related investigations?                           17       Q. Okay. And are inmates separated
18       A. Yes.                                            18   when a conflict is entered between them?
19       Q. Okay. And, Ms. Mitchell, I'm just               19       A. Not always. If it's approved, they
20   going to jump back, if it's okay.                      20   may be separated by housing; they may be
21       A. Mm-hmm.                                         21   separated by institutions.
22       Q. I would just like to introduce this             22       Q. And what do you mean by if it's
23   exhibit. This is the Massachusetts Department of       23   approved?
24   Correction Conflicts Policy?                           24       A. If we believe that there's a valid
                                                  Page 31                                                   Page 33
 1      (Whereupon, Deposition Exhibit 13,                   1   conflict between two individuals, we may separate
 2       Massachusetts Department of Correction              2   by housing.
 3       Conflicts Policy, was marked                        3       Q. Okay.
 4       for identification.)                                4       A. If there's something significant.
 5   BY MR. MONTHEY                                          5   It has to be a very significant security risk and
 6        Q. Now, Ms. Mitchell, if you look on               6   safety risk.
 7   just the second page of the document I gave you,        7       Q. Does sexual harassment or abuse
 8   you'll note on the bottom left this is dated from       8   constitute a significant risk?
 9   April 2018.                                             9       A. We would look into the allegations,
10              Have there been any changes since           10   and if a determination was made that they weren't
11   2015 of the DOC conflicts policy that I should be      11   substantiated, they were unfounded, then we would
12   aware of?                                              12   not -- that would not constitute a conflict.
13        A. I am not sure. The policy gets                 13       Q. Okay. So if a conflict were to
14   reviewed annually.                                     14   exist and two inmates would be separated, would
15         Q. Okay.                                         15   that conflict need to be resolved before those
16        A. And it goes through our policy                 16   two inmates are put back in the general
17   process.                                               17   population together?
18         Q. All right.                                    18       A. Conflicts are reviewed in
19        A. And the reviewing authority is the             19   conjunction with classification reviews, and that
20   ultimate person to sign-off on the policy and          20   information is updated so that we can review any
21   then it gets distributed to the institutions. So       21   conflict that does exist. So if during that
22    it may undergo changes, and it may not, but I         22   process the classification review or annual
23   don't know.                                            23   review would review that, we would consult with
24         Q. Okay. So as of 2015 when you were             24   the individuals involved. If they were separated
                                                                                                9 (Pages 30 - 33)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                       516-608-2400
     Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 6 of 9



                                                  Page 34                                                         Page 36
 1   by facility, that facility that housed the other        1        A.    Yes.
 2   individual would be contacted to be interviewed         2        Q.    Okay. And is this waiver the only
 3   potentially to make that determination so we            3   way? Let me rephrase that.
 4   could terminate the conflict or continue it if it       4             When the decision was made to put
 5   was that significant.                                   5   Mr. Inmate A back in general population, your
 6       Q• I would like to introduce this one,              6   office only relied on this waiver?
 7   too?                                                    7        A. Not necessarily. It would be one
 8     (Whereupon, Deposition Exhibit 14,                    8   factor to consider.
 9      Inmate waiver form,                                  9        Q.     So to what extent did you put
10      was marked for identification.)                     10   weight on Mr. Jones' letter allegations?
11   BY MR. MONTHEY                                         11        A.     Which letter are you referring to?
12       Q.     This is an inmate waiver form that          12        Q.     I refer back to -- let's pull that
13   was signed by Mr.           Inmate A                   13   one out.
14             Now, Ms. Mitchell, you've seen               14             This is the September 24th letter
15   these inmate waiver forms before?                      15   that he addressed to you. Excuse me, September
16       A. Yes.                                            16   25th.
17       Q. Can you just describe for the                   17        A.     Okay, this document, the waiver
18   record what the purpose of these forms are?            18   form, was signed on the 24th. I received the
19       A.     To determine whether or not if              19   letter on the 25th or it was dated on the 25th.
20   there is a separation if they can return to            20        Q.    Right.
21   population, or if they haven't been removed from       21        A.     So it was received in my office on
22   population but they're -- it's at the onset of an      22   the 28th.
23   allegation, they will be interviewed. If they          23        Q.     And per the chart that we discussed
24   claim there's no issues, then that's what will be      24   earlier for        Inmate A          placement, he was
                                                  Page 35                                                         Page 37
 1   documented.                                             1   returned to general population, Attucks II,
 2       Q.     So what are the consequences if an           2   September 30th, correct?
 3   inmate does not sign the waiver form.                   3            MS. GLAZER: Can you refer the
 4       A.     We may put them in restrictive               4   exhibit number to the witness?
 5   housing or a special management unit if they have       5            MR. MONTHEY: Sure. I believe it
 6   protective custody issues. We may separate by           6   was Exhibit 6.
 7   housing units. And we would continue to monitor         7       A.    So say those dates again, please.
 8   the process and look into the allegations               8       Q.    So per that chart, it's also true
 9   further.                                                9   that Mr. Inmate A was returned to general
10       Q.     So in your opinion, would any               10   population on September 30th, 2015, correct?
11   inmate not sign these forms?                           11       A.    He was in the health services unit
12             Is there a reason -- excuse me,              12   from the 24th of September 'til the 30th.
13   strike that. I'll rephrase.                            13       Q.    'Til the 30th, okay.
14             Is there a reason an inmate would            14       A.    Yes.
15   not sign one of these forms?                           15       Q.    And as you stated before, the fact
16        A.    If they had a valid enemy issue or          16   that Mr. Jones and Mr. Inmate A may have been in
17   conflict.                                              17   separate housing units would not preclude them
18        Q. Okay. So when Mr.             Inmate A         18   from being able to interact in any way in the
19   signed  this on  September  24th, 2015, as you see     19   chow hall?
20   there on the day --                                    20       A.    Right, yes.
21        A. Yes.                                           21       Q.    Okay. So once this waiver form
22        Q. -- this was around the same time as            22   was -- once you received this waiver form, was
23   you had received correspondence from Mr. Jones         23   this immediately before you made the decision to
24   indicating that he feared Mr. Inmate A correct?        24   return Mr. Inmate A back to general population?

                                                                                                  10 (Pages 34 - 37)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                           516-608-2400
     Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 7 of 9



                                                  Page 38                                                        Page 40
 1        A. I may not have ever seen this form.            1        Q. And by "they all," I mean all the
 2   It's not something that is submitted to my              2   inmates from Attucks I and Attucks II. All of
 3   office.                                                 3   them go to the same chow hall?
 4        Q. Okay. But you do make the                       4       A. Every housing unit with the
 5   decision, final decision, about whether to return       5   exception of segregation and health services.
 6   an inmate to general population, correct?               6       Q. Okay. Ms. Mitchell, was it ever
 7        A. No.                                             7   indicated to you that Mr.       Inmate A        posed a
 8        Q. Okay.                                           8   physical threat to any inmate while in general
 9             MS. GLAZER: Can we take a little              9   population?
10   break?                                                 10       A. Every inmate that we have in our
11             MR. MONTHEY: Yes, please.                    11   custody poses a threat.
12             (A break was taken.)                         12        Q. Okay.
13             MS. GLAZER: I'm going to ask the             13        A. It's universal precautions. So at
14   witness just to clarify the response to one of         14   any given time an inmate can be assaulted. This
15   your questions. I think the response may be a          15   is a medium secure facility. The mission is to
16   little misleading.                                     16   deal with mentally ill individuals. Some are
17              In response -- I'm just trying to           17   seriously mentally ill and others may just have a
18   remember correctly. Your response to                   18   diagnosis of a mental disorder. So at any given
19   interactions between units.                            19   time, they can be self-injurious, they can be
20             MR. MONTHEY: Mm-hmm.                         20   assaultive. They carry all the DSM-IV diagnoses.
21              MS. GLAZER: I'm just going to ask           21   Plus we have individuals that are just
22   Ms. Mitchell to clarify about that.                    22   antisocial, and they're high risk of assaultive
23        A. So when Inmate Awas in the health              23   behavior.
24   services unit on the 24th through the 30th --          24        Q. Ms. Mitchell, is there such a thing
                                                  Page 39                                                        Page 41
 1   when they're in the health services unit, they're       1   as a keep-away order?
 2   either there for medical reasons or for mental          2       A. No.
 3   health reasons. So at that point, he is                 3       Q. Is there any sort of order that can
 4   restricted to that cell.                                4   be issued that keeps two inmates completely
 5       Q. Okay.                                            5   separate?
 6       A. He cannot go to the chow hall.                   6       A. We can develop plans. Did one
 7   He's fed at his cell, in his cell. He's not             7   exist at Old Colony, none that I'm aware of. At
 8   going to any programming at that point 'cause he        8   my current facility, you know, we operate with
 9   needs increased monitoring --                           9   some plans for individuals based on their level
10       Q. Okay.                                           10   of dangerousness but that's very infrequent.
11       A. -- either by medical or mental                  11       Q. So there was no plan at Old Colony
12   health.                                                12   to address keeping two inmates apart from each
13       Q. But when Inmate Awas placed in                  13   other?
14   Attucks II between September 30th and October          14       A. We would look at the conflict
15   24th, that's general population, he would have         15   policy.
16   been able to interact with Mr. Jones in some           16       Q. Okay.
17   ways?                                                  17       A. And if there was a conflict, then
18       A. Yes.                                            18   that would be what would dictate to us as to
19       Q. And you said including the chow                 19   whether or not to separate by housing or
20   hall?                                                  20   facility.
21       A. Yes.                                            21       Q. Okay. And have other inmates
22       Q. All right. And there's only one                 22   written to your office or you personally stating
23   chow hall where they all go to?                        23   their concern with the sexual harassment of
24       A. Yes.                                            24   Mr.       Inmate A
                                                                                                  11 (Pages 38 - 41)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                          516-608-2400
     Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 8 of 9



                                                 Page 42                                                                  Page 44

 1       A.      I don't recall. I receive hundreds         1    there was not access to the same chow hall that
 2   of letters.                                            2    Mr. Jones used that you could have placed him in?
 3       Q. Mm-hmm.                                         3        A. No, other than we have a protective
 4       A.      I review incident reports. And we          4    custody unit or special housing unit in which we
 5   investigate all allegations of any kind of sexual      5    had protective custody inmates, and they would
 6   misconduct or harassment.                              6    eat separately, go to health services separately,
 7       Q.      Okay. When you receive notice of a         7    go to programs separately. They had their own
 8   conflict, of a potential conflict, are those           8    recreation times 'cause they were at high risk to
 9   conflicts characterized?                               9    be potentially assaulted.
10       A.      Inmate on inmate or inmate on             10        Q.    Okay. Those are all of my
11   staff?                                                11    questions for now.
12       Q. Right. Well, let me clarify. If                12             MS. GLAZER: Okay. I don't have
13   you have an inmate-on-inmate conflict is the          13    anything.
14   severity categorized?                                 14             (Deposition concluded at 11:26 a.m.)
15       A.      It's based on the facts. And if           15
16   they have threatened to kill someone, another         16
17   inmate, that obviously rises to the level of very     17
18   significant, as opposed to someone that might         18
19   make an allegation against someone else as a room     19
20   thief. So there's varying degrees of allegations      20
21   that we have to investigate.                          21
22       Q. Okay. And when you moved                       22
23   Mr. Inmate A or when -- let me rephrase that.         23
24             When Mr. Inmate A was moved into            24
                                                 Page 43                                                                  Page 45

 1   Attucks II on September 30th, was Attucks II the       1            CERTIFICATE

 2   only separate housing that Mr. Inmate A could be       2        I, Maryellen Coughlin, RPR/CRR and

 3   moved to within general population?                    3 notary public in the Commonwealth of

 4       A.          Inmate A        is seriously           4 Massachusetts, do hereby certify that the

 5   mentally ill. The Attucks I unit, the                  5 foregoing is a true and accurate transcript of

 6   residential treatment unit, is the unit that was       6 my stenographic notes of the deposition of

 7   designated to handle individuals that met that         7 LISA A. MITCHELL, who appeared before me,

 8   mental health classification.                          8 satisfactorily identified himself, and was by me
 9       Q.    Mm-hmm.                                      9 duly sworn, taken at the place and on the date
10       A.    So when we put him in Attucks II or         10 hereinbefore set forth.

11   when we would move someone to Attucks II, it was      11        I further certify that I am neither

12   kind of a unit close enough to the clinical           12 attorney nor counsel for, nor related to or
13   staff. As you moved in the facility, the units        13 employed by any of the parties to the action in

14   became more aggressive and maybe to a lesser          14 which this deposition was taken, and further

15   degree of their mental illness as far as actively     15 that I sin not a relative or employee of any

16   mentally ill or exhibiting symptoms of mental         16 attorney or counsel employed in this case, nor

17   illness. So we monitor where we put all inmates,      17 am I financially interested in this action.

18   and we have to consider whether they're a             18        THE FOREGOING CERTIFICATION OF THIS

19   predator, whether they're someone who's been          19 TRANSCRIPT DOES NOT APPLY TO ANY REPRODUCTION OF

20   victimized, who we house people together with.        20 THE SAME BY ANY MEANS UNLESS UNDER THE DIRECT

21   So there's a lot that goes into housing an            21 CONTROL AND/OR DIRECTION OF THE CERTIFYING

22   individual within the facility.                       22 REPORTER.

23       Q.    Okay. But when he was placed back           23

24   in September 30th, were there other housing where     24
                                                                  HART     C5U6111111,   APR/Crti




                                                                                                               12 (Pages 42 - 45)
                                          Veritext Legal Solutions
212-267-6868                                www.veritext.com                                                       516-608-2400
Case 1:16-cv-11666-LTS Document 145-1 Filed 09/13/19 Page 9 of 9
                               il,r , S;Pfr•lagiik.ve             4Ftera..




                                                        Page 46
              UNITED STATES DISTRICT COURT
    2        FOR THE DISTRICT OF MASSACHUSETTS                                      ,
     3
     44 ***************
        ********#*****
    5S EDWARD JONES, /ONES,             *
    6          Plaintiff       * Civil Action
                                       Aetion No.
     7 vs,                     L16-CV-11666-LTS
                             * 1;16-CV-11666-LTS
    8 LISA MITCHELL, MICHAEL *
   9 DEVINE
         DEVJNE AND JOHN    JOHN I.        *
  10 CAMELO,
         CAMEL°,                   *
  1.1          Defendants
  12 's'tii, **********4,
             ** * *****          + 4, *
  13                                      .
  14             I, LISA A. MITCHELL, do Hereby
                 1,                              hereby
  15 certify, under the pains and penalties of
  16 perjury, that the foregoing testimony is true
  17 and accurate,
             aecurate, to                   knewledge and
                       to, the best of my knowledge                                                                11
  18 belief.                                                                                                      11
  19             WITNESS                          n
                                    HAND THIS n day of                                                            11
  20 anthor-2018.
       arYMbK2018.                                                                                                11
  21,
  21                                                                                                              12
  22                    LIS A,
                        LISA      IVIITCHELL
                               A ivirramu,
  23
                                                                                                                  12
  24                                                                                                              13
                                                       Page 47
                                                                                                                  14
   1           CORRECTION SHEET
    2  DEPONENT: LISA A, A. MITCHELL
                            MITCIIELL
     3 CASE: EDWARD
              EDWARD.JONES VS. LISA MITCHELL,
    4     MICHAEL DEVINE AND JOHN I.    J. CAMELO
                                           CAMEL°
    5  DATE TAKEN: 11/14/18                                                                         1
    66                              ***44***************
       +44************+++1,*******414**4****4414**414***

    7 PAGE / LINE / CHANGE OR CORRECTION AND REASON
   8       /     /
   9       /     /                                                                                       '
  10       /     /
  11      I/    /
  12     I/     /
                                                                                                   111
  13     /      /
  14     /      /
  15     /      /                                                                                 is
  16 I./ /
  17     /      /
  18     /      /
  19    /I      I                                                            l
  20    /       /
  21    / 11 c~ I   le\Ao\
                   hAk.)                   ''''A.1 - Eie.
  22    /       /
  23    /       /
  24    /       /                                                                                iii
                                                                                    Oages 46 - 4'73
                                                                                 13 -(Pages    47W
                                                 Veritext Legal Solutions                                    21
 212-267-6868                                      www.veritext.com
                                                   vvww.veritoxt.com.                516-608-240k
                                                                                     516-608-24CN
